Citation Nr: 1519654	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for the claimed disability.  

In May 2012, the Veteran notified the Board that he did not want a Board hearing.

The Board notes that the Veteran originally appealed the issues of entitlement to service connection for right knee instability and increased ratings for service-connected right knee total arthroplasty (previously rated as right knee degenerative joint disease), left knee degenerative joint disease status post total knee replacement, and left knee instability.  However, in November 2014, before the case was transferred to the Board, the Veteran withdrew these appeals in writing.  In December 2014, the RO notified the Veteran that the issues were withdrawn and that no further action would be taken on them.  These issues are therefore no longer on appeal.  38 C.F.R. § 20.204 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that his right shoulder has caused him pain since an in-service injury, which he treated with over-the-counter medications after discharge from service.  See the November 2011 notice of disagreement; November 2013 VA Form 9.

The Veteran was afforded a VA examination in September 2011 to determine the nature and etiology of any current right shoulder disability, including whether any such disability was due to or caused by the right shoulder pain that the Veteran was treated for in January 1976 during active service.  The VA examiner diagnosed a right shoulder injury, and opined that the injury was less likely than not caused by or a result of the Veteran's one-time shoulder injury that he was treated for in 1976.  The examiner appears to base his opinion on the lack of contemporaneous treatment records.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Furthermore, the examiner did not consider the lay reports of continued pain and self-treatment.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

As such, the Board finds another VA examination is necessary.  

In addition, the most recent VA treatment records associated with the claims file are from September 2014.  The RO should obtain the VA treatment records for treatment of any right shoulder condition dated from September 2014 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from September 2014 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the September 2011 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability had causal origins in active service, to include as a result of the right shoulder pain that the Veteran was treated for in January 1976.

The examiner should specifically address the Veteran's contentions that he has experienced right shoulder pain since the 1976 in-service injury, which he treated with over-the-counter medications after discharge from service. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




